                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

JOSHUA STATTON,

     Plaintiff,

v.                                  Case No. 8:19-cv-485-T-33CPT

FLORIDA FEDERAL JUDICIAL
NOMINATING COMMISSION and
CARLOS LOPEZ-CANTERA,

     Defendants.

______________________________/

                              ORDER

     Before this Court is Plaintiff Joshua Statton’s Motion

for Reconsideration of the Court’s Dismissal of Plaintiff’s

Complaint Without Prejudice (Doc. # 13), filed on April 29,

2019. Defendant Carlos Lopez-Cantera responded in opposition

on May 10, 2019 (Doc. # 16), and in response, Statton filed

a Motion to Strike a Portion of Defendant’s Response (Doc. #

18) on that same day. For the reasons that follow, the Motions

are denied.

I.   Legal Standard

     When, as here, a motion for reconsideration is filed

within 28 days of an order, Rule 59 applies. Beach Terrace

Condo. Ass’n, Inc. v. Goldring Inves., No. 8:15-cv-1117-T-

33TBM, 2015 WL 4548721, at *1 (M.D. Fla. July 28, 2015). “The



                                1
only   grounds   for   granting   a   Rule   59   motion   are   newly

discovered evidence or manifest errors of law or fact.”

Anderson v. Fla. Dep’t of Envtl. Prot., 567 F. App’x 679, 680

(11th Cir. 2014) (quoting Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007)).

       Granting relief under Rule 59(e) is “an extraordinary

remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources.” United States

v. DeRochemont, No. 8:10-cr-287-T-24MAP, 2012 WL 13510, at *2

(M.D. Fla. Jan. 4, 2012) (citation omitted). Furthermore, “a

Rule 59(e) motion [cannot be used] to relitigate old matters,

raise argument or present evidence that could have been raised

prior to the entry of judgment.” Michael Linet, Inc. v. Vill.

of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

II.    Discussion

       Statton filed this Freedom of Information Act (FOIA)

case against Defendant Florida Federal Judicial Nominating

Commission (FFJNC) and Lopez-Cantera, the chair of the FFJNC.

(Doc. # 1). Later, Lopez-Cantera moved to dismiss the action

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing

Statton failed to state a claim because the FFJNC is not an

“agency” as defined by FOIA. (Doc. # 7). After carefully

considering the parties’ submissions, the Court dismissed the


                                  2
action    for    lack    of   subject       matter    jurisdiction     because

neither Lopez-Cantera nor the FFJNC met the definition of an

agency under FOIA. (Doc. # 12).

     Now, Statton seeks reconsideration of the Court’s Order

dismissing this action, arguing there has been “a clear

oversight by the Court.” (Doc. # 13 at ¶ 1). Statton first

takes    issue    with    the   Court’s       raising   of   jurisdictional

concerns sua sponte. Specifically, Statton contends “this

Court has deprived [him] of the opportunity to respond to

dismissal of this action pursuant to Rule 12(b)(1) [because]

Defendants did not raise 12(b)(1) grounds in their motion to

dismiss.” (Id. at ¶ 8). The determination of whether an entity

meets    the     definition     of   an      agency     under   FOIA    is   a

jurisdictional question, and the sua sponte consideration of

subject matter jurisdiction was an obligation demanded of

this Court. See Fitzgerald v. Seaboard Sys. R.R., Inc., 760

F.2d 1249, 1251 (11th Cir. 1985) (“A federal court not only

has the power but also the obligation at any time to inquire

into jurisdiction whenever the possibility that jurisdiction

does not exist arises.”).

     More importantly, regardless of whether this action was

dismissed under Rule 12(b)(1) or 12(b)(6), the issue was

whether Lopez-Cantera or the FFJNC met the definition of an


                                        3
agency under FOIA. This issue was raised in Lopez-Cantera’s

motion to dismiss (Doc. # 7 at 2-5), and Statton addressed

this issue in his response to that motion. (Doc. # 8 at 4-

5). The Court concluded that Lopez-Cantera and the FFJNC were

not agencies under FOIA, and this conclusion would have been

the same under either Rule 12(b)(1) or 12(b)(6). Therefore,

granting Statton another opportunity to address the agency

issue would not have changed the outcome of this case.

     Statton’s contention that the Court should have granted

his motion for leave to file a sur-reply is also misplaced.

(Doc. # 13 at ¶ 7). Statton sought to file a sur-reply to

address Lopez-Cantera’s contention that the FOIA request was

untimely. (Doc. # 11). Again, the issue was whether Lopez-

Cantera and the FFJNC were agencies under FOIA, and the

timeliness of Statton’s FOIA request was immaterial to this

issue. In other words, Statton’s sur-reply would not have

changed the outcome of this case either.

     Statton also takes issue with the Court’s conclusion

that neither Lopez-Cantera nor the FFJNC met the definition

of an agency under FOIA. In particular, Statton contends the

Court erred when it held Lopez-Cantera was not a proper

defendant because Lopez-Cantera was “named in his official

capacity as Statewide Chair for FFJNC.” (Doc. # 13 at ¶ 13).


                             4
Lopez-Cantera is an individual, not an agency as defined by

FOIA, and naming Lopez-Cantera in his official capacity does

not alter this conclusion. See, e.g., Springer v. Williams,

No. 15-cv-0142-JED-FHM, 2015 WL 6627821, at *3 (N.D. Okla.

Oct. 20, 2015) (“[T]o the extent Plaintiff seeks to hold

liable    individual    defendants,     sued   in    their     official

capacities as agency heads, Defendants’ motion to dismiss

shall be granted and Plaintiff’s [FOIA] claims shall be

dismissed for lack of jurisdiction pursuant to Fed. R. Civ.

P. 12(b)(1).”); Santini v. Taylor, 555 F. Supp. 2d 181, 184

(D.D.C. 2008) (“[T]his Court lacks jurisdiction to hear FOIA

claims against individuals, even where such individuals are

agency heads or other agency officials named in their official

capacity.”).

       Statton further contends that the Court erred when it

held the FFJNC did not meet the definition of an agency under

FOIA.    Noting   the   Court’s    consideration    of   the    FFJNC’s

formation by U.S. Senators and the voluntary status of its

members, Statton argues FOIA “does not make a document exempt

from    disclosure   based   on   salary   status   of   the   agency’s

employees, nor does the statute exempt documents by virtue of

who formed the agency.” (Doc. # 13 at ¶ 10). Statton puts the

cart before the horse by assuming the FFJNC is an agency under


                                   5
FOIA. The FFJNC’s formation and membership were among many

factors that led to the Court’s conclusion that the FFJNC was

not an agency under FOIA. Many other factors led to this

conclusion as well, such as a lack of both an enabling statute

creating the FFJNC and funding from the federal government.

(Doc. # 12 at 9-10). Statton ignores the fact that an entity

must first be classified as an agency before it is subject to

FOIA’s disclosure obligations. His argument relies on FOIA’s

disclosure provisions, but it fails to consider the statute’s

definition of an agency.

     Statton also argues “[t]here is precedent and strong

case law that judicial nominating commissions in Florida have

been found to be public entities subject to federal law.”

(Doc. # 13 at ¶ 11). Indeed, according to Statton, “[t]here

is substantial case law in federal jurisdiction that this

Court has subject matter jurisdiction over FFJNC.” (Id. at ¶

14). Yet the only case cited by Statton is Doe v. Judicial

Nominating Commission for the Fifteenth Judicial Circuit of

Florida, 906 F. Supp. 1534 (S.D. Fla. 1995). Notwithstanding

the dearth of case law actually cited by Statton, Doe is

entirely distinguishable from this case.

     In Doe, the court held a state judicial nominating

commission – which was created by the Florida constitution –


                              6
was a “public entity” — defined as “any department, agency .

. . or other instrumentality of a State” — under the Americans

with Disabilities Act (ADA). Id at 1538-40. By contrast, this

case was about whether the FFJNC – which was formed by U.S.

Senators on their own initiative – was an “agency” under FOIA,

which is defined narrowly to include establishments within

the executive branch. 5 U.S.C. § 552(f)(1). Whether the FFJNC

meets the definition of a public entity under the ADA is

immaterial to whether the FFJNC meets the definition of an

agency under FOIA. Even if Doe provided the support Statton

believes it does, neither Doe nor any other “substantial case

law” demonstrating the FFJNC was an agency was cited in

Statton’s previous filings. See Michael Linet, Inc., 408 F.3d

at 763 (holding a party cannot use a Rule 59(e) motion to

raise arguments that could have been raised prior to the entry

of judgment).

     Finally, Statton suggests this Court consider recusal

“[i]f [it] feels that this request hits too close to the

Court, impacting its decision with respect to a potential

judicial colleague.” (Doc. # 13 at ¶ 16). The suggestion of

recusal is unfounded, and Statton offers nothing more than a

conclusory   remark   to   establish   otherwise.   The   fact   that

Statton disagrees with the Court’s application of the law


                                 7
does not suggest this Court has any conflict of interest that

would justify recusal.

       In sum, Statton’s Motion for Reconsideration presents no

newly-discovered evidence or manifest errors of law or fact

that    justify   reconsideration       of   the   Court’s   Order     of

dismissal. Consequently, the Motion for Reconsideration is

denied.

       Also pending before the Court is Statton’s Motion to

Strike a Portion of Defendant’s Response. (Doc. # 18). Among

other things, Lopez-Cantera’s response to the Motion for

Reconsideration states Statton “is free to contact the U.S.

Senate Judiciary Committee to address his concerns and to

request documents,” but Statton “simply refuses to do so.”

(Doc. # 16 at 4). In response, Statton filed a Motion to

Strike, arguing “this portion of [Lopez-Cantera’s] response

should be stricken, and/or Counsel [for Lopez-Cantera] should

be   sanctioned   for   making   this    misrepresentation    to     this

Court.” (Doc. # 18 at ¶ 7). According to Statton, Lopez-

Cantera’s statement is false because Statton cannot obtain

the information he sought in his FOIA request from the U.S.

Senate Judiciary Committee. (Id. at 1-2).

       Statton’s Motion to Strike is procedurally improper. To

begin, it fails to cite any legal authority, such as Federal


                                  8
Rules of Civil Procedure 11(c) and 12(f). See M.D. Fla. L. R.

3.01(a) (explaining motions must include a memorandum of

legal authority in support of the request). Furthermore,

motions to strike must be directed at pleadings, but responses

to motions are not pleadings. See Polite v. Dougherty Cty.

Sch.   Sys.,   314    F.   App’x   180,   184   n.7   (11th   Cir.   2008)

(“[M]otions    to     strike    are   only   appropriately      addressed

towards matters contained in the pleadings.”); see also Fed.

R. Civ. P. 7(a), 12(f). Additionally, Statton’s Motion to

Strike   relies      entirely   on    matters   outside   the    parties’

filings and pleadings. See Carlson Corp./S.E. v. Sch. Bd. of

Seminole Cty., 778 F. Supp. 518, 519 (M.D. Fla. 1991) (“In

evaluating a motion to strike, the court . . . cannot consider

matters beyond the pleadings.”). Likewise, Statton’s request

for sanctions is also procedurally improper. A motion for

sanctions cannot be filed until twenty-one days after service

of the motion and “must be made separately from any other

motion.” Fed. R. Civ. P. 11(c)(2). Statton’s request for

sanctions was included in his Motion to Strike and filed on

the same day as Lopez-Cantera’s response. For these reasons,

Statton’s Motion to Strike is also denied.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:


                                      9
(1)   Plaintiff Joshua Statton’s Motion for Reconsideration of

      the Court’s Dismissal of Plaintiff’s Complaint Without

      Prejudice (Doc. # 13) is DENIED.

(2)   Statton’s Motion to Strike a Portion of Defendant’s

      Response (Doc. # 18) is DENIED.

      DONE and ORDERED in Chambers in Tampa, Florida, this

16th day of May, 2019.




                              10
